                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

EUGENE KELLY,                 :
                              :
            Plaintiff,        :
                              :
        v.                    :                  Case No. 4:18-cv-00237-CDL-MSH
                              :
MUSCOGEE COUNTY JAIL, et al., :
                              :
            Defendants.       :


                                         ORDER

       Plaintiff Eugene Kelly filed a pro se civil rights complaint brought under 42 U.S.C.

§ 1983 while confined in the Muscogee County Jail. Compl., ECF No. 1. Plaintiff also

requested to proceed without prepayment of the Court’s filing fees, but he failed to support

his motion for leave to proceed in forma pauperis with appropriate documentation as

required by 28 U.S.C. § 1915(a)(2). Mot. for Leave to Proceed IFP 1-3, ECF No. 2. On

December 26, 2018, Magistrate Judge M. Stephen Hyles directed Plaintiff to (1) recast his

pleading on a copy of the Court’s standard complaint form and (2) submit a certified copy

of his inmate trust account statement in support of his motion to proceed in forma pauperis.

Order 1-5, ECF No. 5. The Magistrate Judge afforded Plaintiff twenty-one (21) days to

respond and cautioned Plaintiff that failure to fully comply with the Court’s directives

would result in dismissal of his complaint. Id. at 5.

       When Plaintiff failed to respond within the twenty-one (21) day deadline, the

Magistrate Judge directed Plaintiff to show cause why this action should not be dismissed

due to his failure to follow the Court’s directives. Order to Show Cause 1-2, ECF No. 6.

Plaintiff was afforded twenty-one (21) days to respond and again cautioned that failure to
comply with the Court’s directives would result in dismissal of his complaint. Id. at 2.

The Clerk of Court mailed a copy of the order to show cause to Plaintiff’s last known

address; however, the United States Postal Service returned it to the Court as undeliverable.

Mail Returned 1, ECF No. 7. The envelope was stamped “NOT HERE, RETURN TO

SENDER.” Id.

As of the date on this Order, the twenty-one (21) day deadline for Plaintiff to show cause

has passed without response from Plaintiff.        Since Plaintiff filed this action, he has

repeatedly failed to fully comply with the Court’s directives, and he has failed to keep the

Court apprised of his current mailing address. The Court is unable to contact Plaintiff,

and this case cannot proceed further at this time. For these reasons, and because it does

not appear that Plaintiff will be barred by the statute-of-limitations from refiling his claims

in the near future, the instant action is hereby DISMISSED WITHOUT PREJUDICE.

See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep't, 205 F. App'x 802, 802 (11th

Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.” (citing Fed. R. Civ. P. 41(b) and Lopez

v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978))).


       SO ORDERED this 4th day of April, 2019.


                                     s/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA



                                              2
